Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     DETAILED ACTION
	The rejection further utilizing Lucht et al. (US 7,943,063) as a secondary reference is withdrawn since various R groups for the polythiophene are not needed for the amended claim 2 reciting a poly(3-hexylthiophene-2,5-diyl (P3HT) only.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5-7, 13, 15 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for remelting temperature of 220oC to 350oC does not reasonably provide enablement for remelting temperature of from 150oC up to below 220oC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Amended claim 2 is now limited to LDPE and a poly(3-hexylthiophene-2,5-diyl (P3HT).  
A poly(3-hexylthiophene-2,5-diyl (P3HT) is taught to have a melting point of about 220-250oC at bottom of page 33 of the instant specification.  Thus, at least the recited remelting temperature of from 150oC up to below 220oC would not provide enablement since P3HT would not melt at a temperature below 220oC.
Although consideration of various parameters under In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) would be needed, applicant’s disclosure at the bottom of page 33 of the instant specification alone would support the rejection.  Thus, various parameters are not discussed. 
Other claims depend from the rejected claim 2 are also included.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, 13, 15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 2 is now limited to LDPE and a poly(3-hexylthiophene-2,5-diyl (P3HT).  
A poly(3-hexylthiophene-2,5-diyl (P3HT) is taught to have a melting point of about 220-250oC at bottom of page 33 of the instant specification.  
Thus, at least the recited remelting temperature of from 150C up to 220oC would improperly broaden the melting temperature of the P3HT. 
A melting point of LDPE is taught to be about 112-125oC in lines 20-23 of page 9 of the instant specification and thus the recited melt-mixing of a composition above the melting point of at least the LDPE is confusing since the above the melting point of at least the LDPE would encompass 150oC or 200oC.  But such temperature would unable to melt the P3HT.  Thus, it is unclear whether the melt of the melt-mixing is directed to the LDPE only or to both the LDPE and P3HT having a melting point of about 220-250oC.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03
Other claims depend from the rejected claim 2 are also included.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 2, 5-7, 13, 15 and 18-21 are rejected under 35 U.S.C. 103 as obvious over Marsac et al. (US 5,929,137) with teaching reference Sirringhaus et al. (US 8,518,738).
Rejection is maintained for reasons of the record with the above responses.
	Applicant asserts that claim 2 further reciting the limitation of clam 12 which had not been rejected as anticipated would overcome the rejection,
	But, Marsac et al. teach poly(alkyl)thiophene and derivatives thereof at col. 3, lines 36-40.  Marsac et al. teach such derivatives such as poly(3-octyl thiophene) and poly(3-butyl thiophene) in example 1 and 2, respectively.  Thus, choosing polythiophene having the recited hexyl group taught by Sirringhaus et al. would have been obvious to one skilled in the art since the hexyl group falling within the butyl and octyl groups taught by Marsac et al.  In other words, for example, utilization of 6 wt.% would have been obvious when examples of a prior art teach utilization of 4 wt.% and 8 wt.%.
Applicant does not assert any error by the examiner citing Sirringhaus et al. Rather, applicant asserts unexpected result of utilizing 0.01-10 wt.% of poly(3-octyl thiophene) and the recited method.  Applicant further asserts that Marsac et al. teach that “500 ppm of conductive polymer do[es] not modify the dielectric properties of the basic insulating polymer” at col. 5, lines 33-35.
As to the recited method: An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.  Thus, the recited melt mixing and remelting thereof would have little probative value for the claimed product.
Applicant asserts that page 15 of specification teaches heating the polymer composition to a temperature above the melting temperature of the conjugated aromatic polymer, followed by subsequent cooling, may lead to an improved distribution of this component within the composition, possibly via the formation of a network crystals yielding its dimensional stability and improved thermomechanical properties.
Even assuming that the recited method and assertion had probative value, scope of claim is broader than showing as the following.
Amended claim 2 is now limited to LDPE and a poly(3-hexylthiophene-2,5-diyl (P3HT).  A melting point of LDPE is known to be about 105-115oC.  A poly(3-hexylthiophene-2,5-diyl (P3HT) is taught to have a melting point of about 220-250oC at bottom of page 33 of the instant specification.  
Thus, the recited melt-mixing of a composition above melting point (above 115oC such as 130oC falling within scope of the instant claim 2) of the LDPE would not able to melt the P3HT.  Also, the recited remelting temperature of 150oC or 200oC falling within scope of claim 2 would be unable to melt the P3HT having a melting point of about 220-250oC.  Thus, the asserted formation of a network crystals would not be achieved.
The examiner sees that the instant example 1 utilizes heating at 220oC and remelting at 250oC, but although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989), In re Prater, 415 F.2d 1393, 1405 (CCPA 1969).
As to the assertion that Marsac et al. teach that “500 ppm of conductive polymer (yielding tgδ=2 to 8.10-4) do[es] not modify the dielectric properties of the basic insulating polymer (yielding tgδ=3 to 5.10-4)”; such statement would be a little confusing since tgδ of the conductive polymer comprise values lower than that the basic insulating polymer and since example 3 of Marsac et al. teach tgδ=8.10-4 which would be at least 10% lower than tgδ=5.10-4 of the basic insulating polymer and applicant failed to show otherwise.  Marsac et al. teach 1-1000 ppm (0.0001-0.1 wt.%) of the conductive polymer in claim 2 overlapping the recited amount of 0.01-10 wt.5 and thus further utilization of 1000 ppm of the conductive polymer in example 1 of Marsac et al. would be expected to meet the recited conductivity difference of at least 10%.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Applicant further points to the data of table 3, but comparisons with Ref. comp. 3 comprising LDPE only and Ref. comp. 4 comprising P3HT only would have no probative value since Marsac et al. teach a polymer with 1-1000 ppm (0.0001-0.1 wt.%) of the conductive polymer.  The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  
Applicant further points to the data of Figure 2, but the data of the instant invention are based on specific samples taught in the instant example 1 utilizing 2 wt.% of P3HT and process steps further utilizing with a pressure, and thus scope of claims is broader than showing.  In other words, the instant claim 2 recites 0.01 to 10 wt.% of P3HT and general processing steps.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Applicant further asserts that the aim of Marsac et al. is to produce materials a which are more homogeneous and thus are less susceptible to charge build up which would be different from the aim of the instant invention.  But, the instantly recited two steps of melting would be also expected to yield more homogeneous composition inherently and Marsac et al. teach improved dielectric characteristics as well which would make the recited 10% difference in DC conductivity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 2, 2022                                                    /TAE H YOON/                                                                                    Primary Examiner, Art Unit 1762